___________

                                    No. 95-2923
                                    ___________

Patsy L. Conner,                        *
                                        *
            Plaintiff - Appellant,      *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   Western District of Missouri.
Reckitt & Colman, Inc.,                 *
                                        *
            Defendant - Appellee.       *


                                    ___________

                      Submitted:    January 12, 1996

                          Filed:    June 4, 1996
                                    ___________

Before RICHARD S. ARNOLD, Chief Judge, JOHN R. GIBSON, and BOWMAN, Circuit
      Judges.

                                    ___________

JOHN R. GIBSON, Circuit Judge.


     Patsy L. Conner appeals from an order of the district court1 granting
her former employer's motion for summary judgment in her suit alleging she
was fired because of her disability and because she filed a workers'
compensation claim.    Conner argues that the statute of limitations did not
bar her disability claim and that summary judgment was inappropriate
because she had not completed discovery.          We affirm.


     Conner worked for Reckitt & Colman, Inc. on its second shift at its
Springfield, Missouri distribution center when she was fired on September
28, 1992.    At the time she was fired, Conner was




     1
      The Honorable Russell G. Clark, Senior Judge, United States
District Court for the Western District of Missouri.
receiving medical treatment for her left knee, which she injured while
working at Reckitt & Colman.    Eight months after she was fired, Conner
asked Reckitt & Colman to make reasonable accommodations for her disability
so she could return to work.     Reckitt & Colman never responded to this
request.


     Reckitt & Colman stated that it fired Conner because she worked on
its second shift, and it sold all of its second shift business.    Once that
business was sold, Reckitt & Colman no longer needed its second shift
workers.   Reckitt & Colman stated that Conner was one of twelve workers it
fired, and that it has not replaced Conner.


     On September 2, 1993, Conner filed a charge with the Missouri
Commission on Human Rights, claiming that Reckitt & Colman discriminated
against her based on her disability.      Once the commission gave Conner a
"Right-to-Sue" letter, she filed suit in federal district court.      Conner
claimed that Reckitt & Colman had violated the Americans With Disabilities
Act of 1990, 42 U.S.C. § 12112 (1994), and Missouri law, Mo. Rev. Stat. §
213.055.1(1)(a) (1994), by firing her because of her injury and by failing
to respond to her later request that it make reasonable accommodations for
her disability so she could return to work.       Conner also claimed that
Reckitt & Colman violated section 287.780 of the Missouri statutes by
firing her in retaliation for filing a workers' compensation claim because
of her injured knee.


     In response to Reckitt & Colman's motion for summary judgment, Conner
argued that the statute of limitations did not bar her claims.    In addition
Conner stated that Reckitt & Colman had not completely answered her
interrogatories and requests for documents and that she did not have an
opportunity to schedule depositions.       Despite her objections, Conner
refused to schedule depositions, and failed to file a motion to compel
Reckitt & Colman to more fully answer her interrogatories and requests for
documents.




                                    -2-
       On June 22, 1995, the district court granted Reckitt & Colman's
motion for summary judgment, holding that the statute of limitations for
Conner's claims of disability discrimination was 300 days and that she
filed her charge more than 300 days after Reckitt & Colman fired her.      The
district court also held that Conner had not produced any evidence to
support her claim that Reckitt & Colman fired her in retaliation for filing
her workers' compensation claim.       Conner appeals.2


                                         I.


       Conner argues that she filed her disability discrimination claim in
time because she filed it within 300 days of Reckitt & Colman's failure to
respond to her May 26, 1993 request for reasonable accommodations.      Conner
does not dispute that the statute of limitations bars her claim if the only
act of discrimination is her firing.      Conner argues, however, that Reckitt
& Colman discriminated against her twice, first by firing her on September
28, 1992 because of her knee injury, and second by refusing to accommodate
her disability by not responding to her May 26, 1993 request.      Conner also
asserts that these two acts constitute a continuing violation of the ADA.


       We review the district court's grant of summary judgment de novo.
McKee v. Federal Kemper Life Assurance Co., 927 F.2d 326, 328 (8th Cir.
1991).       Summary judgment is appropriate if there are no disputed issues of
material fact and Reckitt & Colman is entitled to judgment as a matter of
law.     Fed. R. Civ. P. 56(c).


       The statute of limitations for a disability discrimination claim
under the ADA, 42 U.S.C. § 12117 (1994) (incorporating 42




         2
       Conner does not appeal from the district court's grant of
summary judgment in favor of Reckitt & Colman on her Missouri
disability discrimination claim. The district court's decision on
that claim is thus final.

                                        -3-
U.S.C. § 2000e-5), is 300 days.    The statute of limitations begins to run
at the time of the discriminatory act, and not when the consequences of the
act become most painful.     Delaware State College v. Ricks, 449 U.S. 250,
258 (1980).


     Ricks requires us to reject Conner's argument that Reckitt & Colman
committed unlawful discrimination by not responding to her request for
reasonable accommodations.   Assuming Reckitt & Colman fired Conner because
of her disability, the firing constitutes the discriminatory act.   Reckitt
& Colman's failure to consider her later request for accommodation was
merely a consequence of its discriminatory act.


     We also reject Conner's argument that Reckitt & Colman's firing of
Conner and its later failure to answer her letter constitute a continuing
violation that tolls the statute of limitations.   The firing of an employee
cannot be a continuing violation, Rudolph v. Wagner Elec. Corp., 586 F.2d
90, 92 (8th Cir. 1978), cert. denied, 441 U.S. 924 (1979), even when the
effects of the firing are felt later, see Ashley v. Boyle's Famous Corned
Beef Co., 66 F.3d 164, 167 (8th Cir. 1995) (en banc).   Conner's employment
relationship with Reckitt & Colman ended when she was fired.      Reckitt &
Colman cannot continue to discriminate against Conner when it no longer
employs her.   Additionally, allowing Conner to restart the statute of
limitations by sending a letter requesting reasonable accommodations after
she has been unequivocally fired would destroy the statute of limitations.
There is no continuing violation that tolls the statute of limitations in
this case, and the district court properly granted Reckitt & Colman's
motion for summary judgment on Conner's disability discrimination claim.


                                     II.


     Conner argues that the district court improperly granted




                                     -4-
summary judgment in favor of Reckitt & Colman on her claim that Reckitt &
Colman fired her in retaliation for filing a workers' compensation claim.
See Hansome v. Northwestern Cooperage Co., 679 S.W.2d 273, 275 (Mo. 1984).
Reckitt & Colman stated that it fired Conner because it sold the part of
its business involving the work that Conner used to do.   Conner admits in
her brief that she has no evidence to refute Reckitt & Colman's explanation
for her firing.      Because Conner has produced no facts establishing an
essential element of her claim on which she has the burden of proof,
Reckitt & Colman is entitled to judgment as a matter of law.    See Celotex
Corp. v. Catrett, 477 U.S. 317, 322-25 (1986).


                                    III.


     Conner argues that summary judgment was inappropriate because she did
not have an adequate opportunity to conduct discovery before the district
court granted Reckitt & Colman's motion for summary judgment.


     The party defending a motion for summary judgment may request that
the district court postpone ruling on the motion until it can conduct
further discovery.    Fed. R. Civ. P. 56(f); Humphreys v. Roche Biomedical
Labs., Inc., 990 F.2d 1078, 1081 (8th Cir. 1993).   We review the district
court's refusal to allow further discovery before ruling on the motion for
summary judgment for abuse of discretion.   See Id. at 1081.


     Reckitt & Colman objected to some of Conner's interrogatories and
requests for documents.    Conner informed the district court of Reckitt &
Colman's objections to her discovery, but never filed a motion to compel
Reckitt & Colman to fully comply with her discovery requests.     She also
advised the district court that she would not conduct any further discovery
until Reckitt & Colman fully complied with her discovery requests.    Given
Conner's failure to file a motion to compel and her refusal to conduct
further




                                    -5-
discovery   until   Reckitt   &   Colman   fully   complied   with   her   discovery
requests, the district court did not abuse its discretion in refusing to
postpone its ruling on Reckitt & Colman's motion for summary judgment.3


     We affirm the district court's grant of summary judgment in favor of
Reckitt & Colman.


     A true copy.


            Attest:


                    CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




       3
        Conner also argues that she recently discovered another
violation of the ADA committed by Reckitt & Colman and points
particularly to an interrogatory answer in which Reckitt & Colman
stated it issued an Equal Employment Opportunity and Sex Harassment
policy statement on April 1, 1994. Conner asserts that there is no
indication in Reckitt & Colman's answer that Reckitt & Colman ever
posted a notice regarding the ADA before the date in its answer.
Conner contends that she would need to amend her complaint to
include a claim for failure to post such notices.

     The record does not reflect that Conner filed a motion to
amend her complaint. She simply stated, in language much as we
have set forth above, that she would need to amend her complaint.
This is not a sufficient request for relief on which to base a
claim that the district court erred, nor do we read Conner's brief
to specifically so argue.

                                       -6-